Title: To John Adams from United States House of Representatives, 23 February 1791
From: United States House of Representatives
To: Adams, John


				
					Mr. President:
					February 23, 1791
				
				The House of Representatives have agreed to the proposed conference on the amendment to the amendment of the Senate on the bill, entitled “An act repealing, after the last day of June next, the duties heretofore laid upon distilled spirits imported from abroad, and laying others in their stead; and also upon spirits distilled within the United States, and for appropriating the same,” and have appointed managers on their part.
				
					
				
				
			